Title: From Benjamin Franklin to Jonathan Williams, Jr., 8 April 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy April 8 1779
Too much Business, too much Interruption by friendly Visits, & a little Remaining Indisposition, have occasioned the Delay in answering your late Letters.
You desire a Line “relative to the Complexion of Affairs.” If you mean our Affair at this Court, they wear as good a Complexion as ever they did.
I know not what to advise concerning Mr. Monthieu’s Proposition. Follow your own Judgement. If you doubt, set down all the Reasons, pro & con, in opposite Columns on a Sheet of Paper, and when you have considered them two or three Days, perform an Operation similar to that in some questions of Algebra; observe what Reasons or Motives in each Column are equal in weight, one to one, one to two, two to three or the like; and when you have struck out from both Sides all the Equalities, you will see in which Column, remains the Ballance. It is for want of having all the Motives for & against an important Action present in or before the Mind at the same Time, that People hesitate and change their Determinations backwards & forwards Day after Day, as different Sets of Reasons are recollected or forgot; and if they conclude & act upon the last set, it is perhaps not because those were the best, but because they happened to be present in the Mind, & the better absent.— This kind of Moral Algebra I have often practiced in important & dubious Concerns; and tho’ it cannot be mathematically exact, I have found it extreamly useful.— By the Way, if you do not learn it, I apprehend you will never be married.
There is in one Acct. of the Copper, an Article, des Mines de St: bell 63400. I suppose it was the Word mines & not Rosette, that was translated Ore.
Let me know if you can, what Answer the Gentleman receives from London, on his Enquiries concerning a supposed Letter.
I send you herewith the Paper you desire respecting the Settlement of your Accts. I send also an attested Copy of Mr. Lee’s Reasons for not passing them. In answer to my Letter requesting him to furnish the Gentlemen who are to examine them, with such further Objections as he may have against them, he writes me that “I must excuse him now that it is no longer his indispensable Duty, from concerning himself with a Business which is in much abler Hands: If Congress, he adds, should call upon me for farther Reasons than those that I have already given, it will then be my Duty to act and I will obey.” I cannot conceive his Reason for not giving his farther Reasons, (if he has any) on the present Occasion, when they would be so proper: But he refuses, & I cannot compel him.
I shall file the Letters & Papers you sent me with your Accounts. I have received back those you inclosed in yours of March 27 relating to Mr. Monthieu’s Contract.— I have received also Mess. Horneca & Fizeaux’s Invoice, and will return it by next Post with the Order you desire.
I have no Objection to your mentioning the Fact relative to the Censure of Mr. Monthieu’s Accts. I am ever your affectionate Uncle
B Franklin
Jonath. Williams
